NUMBER 13-15-00555-CV

                                       COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                               CORPUS CHRISTI - EDINBURG


                                                IN RE C.D.


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Perkes
                   Memorandum Opinion Per Curiam1

        Relator, C.D., seeks a petition for writ of mandamus directing the trial court to

transfer the underlying proceedings involving a suit affecting the parent-child relationship

and for the dissolution of a marriage to Tarrant County, Texas.2

        “Mandamus relief is proper to correct a clear abuse of discretion when there is no

adequate remedy by appeal.” In re Frank Motor Co., 361 S.W.3d 628, 630 (Tex. 2012)


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2Relator filed this petition for writ of mandamus under the style “In the Interest of K.P., Minor Child,”
however, we have corrected the style of this original proceeding in order to comply with the appellate rules.
See generally TEX. R. APP. P. 52.1.
(orig. proceeding); see In re Olshan Found. Repair Co., 328 S.W.3d 883, 887 (Tex. 2010)

(orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding).

A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable

that it amounts to a clear and prejudicial error of law or if it clearly fails to correctly analyze

or apply the law. In re Olshan Found. Repair Co., 328 S.W.3d at 888; Walker, 827 S.W.2d

at 840. In determining whether appeal is an adequate remedy, we consider whether the

benefits outweigh the detriments of mandamus review. In re BP Prods. N. Am., Inc., 244
S.W.3d 840, 845 (Tex. 2008) (orig. proceeding); In re Prudential Ins. Co., 148 S.W.3d at

135–36. However, “[a]n erroneous denial of a mandatory venue transfer is subject to

mandamus relief without a showing of an inadequate remedy by appeal.” In re Lovell-

Osburn, 448 S.W.3d 616, 618-19 (Tex. App.—Houston [14th Dist.] 2014, orig.

proceeding); In re Compton, 185 S.W.3d 526, 527 (Tex. App—Houston [14th Dist.] 2006,

orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met her burden to obtain

mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; see, e.g.,

Anderson v. Anderson, 282 S.W.3d 150, 155 (Tex. App.—El Paso 2009, no pet.); Chavez

v. Chavez, 269 S.W.3d 763, 766 (Tex. App.—Dallas 2008, no pet.); Lindsey v. Lindsey,

564 S.W.2d 143, 145 (Tex. Civ. App.—Austin 1978, no writ). Accordingly, the petition for

writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM

Delivered and filed the
25th day of November, 2015.

                                                2